Case 0:18-cv-61732-KMM Document 19 Entered on FLSD Docket 10/08/2018 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 0:18-cv-61732-FAM

  PATRICIA KENNEDY, Individually
       Plaintiff

  v.

  DW CL V, LLC a Delaware Limited Liability
  Company dba Crossland Economy Studios and
  CL OPCO LLC, a Delaware Limited Liability
  Company dba Crosslands Fort Lauderdale
        Defendants
  __________________________________________/

                                NOTICE OF ENTRY OF PARTIES

         Plaintiff, Patricia Kennedy (“Plaintiff”), by and through undersigned counsel, files this

  Notice of Entry of Parties, requesting the addition of Alvin Capp as the mediator selected by the

  parties in this matter. Mr. Capp’s contact information is as follows:

         Alvin Capp, UPchuch, Watson, White & Max
         Royal Palm II at Southpointe, Suite 410, 900 S. Pine Island Road
         Plantation, FL 33324
         Tel. 954-423-8856
         Email capplaw@comcast.net

         Dated this 8th day of October, 2018.

                                                       Respectfully Submitted,

                                                       Attorneys for Plaintiff

                                                       Kathy L. Houston, Esq., Of Counsel
                                                       THOMAS B. BACON, P.A.
                                                       15321 S. Dixie Highway, Suite 205
                                                       Miami, FL 33157
                                                       Phone: (305) 420-6609
                                                       Fax: (786) 441-4416
                                                       Email: courtdocs@houstonlawfl.com

                                                       By:    /s/ Kathy L. Houston_____________
                                                       Kathy L. Houston, Esq.
                                                       FBN: 56042
Case 0:18-cv-61732-KMM Document 19 Entered on FLSD Docket 10/08/2018 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document is being served this 8th day of October,

  2018, on all counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF

  system.

                                                      By: _____/s/ Kathy L. Houston____________
                                                      Kathy L. Houston, Esq.
